ACQUISITION AGREEMENT by and between CEI ACQUISITION, LLC and MICROFIELD GROUP, INC. relating to the purchase and sale of all of the capital stock of CHRISTENSON ELECTRIC, INC. Dated as of November 27, 2007 ACQUISITION AGREEMENT This ACQUISITION AGREEMENT, dated November 27, 2007 (“Agreement”), is by and between CEI Acquisition, LLC, an Oregon limited liability company (“Purchaser”), and Microfield Group, Inc., an Oregon corporation (“Seller”). WHEREAS, Seller is the record and beneficial owner of all of the issued and outstanding shares of Common Stock and any other equity interest whatsoever (collectively, the“Shares”) in the Christenson Electric, Inc., an Oregon corporation (“Company”) as more particularly set forth on Schedule1 hereto; WHEREAS, Seller desires to sell, and Purchaser desires to purchase, the Shares on the terms and subject to the conditions set forth in this Agreement; WHEREAS, certain capitalized terms used in this Agreement are defined in Section 8.16. NOW, THEREFORE, in consideration of the foregoing premises and the respective representations and warranties, covenants and agreements contained herein, the parties hereto agree as follows: ARTICLE I SALE OF SHARES AND CLOSING Section 1.1Purchase and Sale.Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from Seller, all of the right, title and interest of Seller in and to the Shares at the Closing on the terms and subject to the conditions set forth in this Agreement.The purchase and sale of the Shares is referred to in this Agreement as the “Acquisition.” Section 1.2 Purchase Price.The aggregate purchase price for all of Seller’s Shares (the“Purchase Price”) shall be the sum of One Million Six Hundred Fifty Thousand Dollars ($1,650,000); plus or minus the following: (a)Net Intercompany Payables.Minus any increase in the net Intercompany Payables balance owed by Seller and its Affiliates to Purchaser fromSeptember 29, 2007 to Closing, or plus any decrease in the net Intercompany Payables balance owed by Seller and its Affiliates to Purchaser from September 29, 2007 to Closing (“Intercompany Payables”). (b)Office Equipment.Minus the fair value of any office equipment, as set forth on Schedule 2, transferred from the Company to Seller or its Affiliates from September 29, 2007 to Closing. Section 1.3Manner of Payment of Purchase Price. (a)Closing Payment.At the Closing, Purchaser shall pay the Purchase Price in readily available funds by wire transfer or otherwise, plus or minus any adjustments to the Purchase Price pursuant to Section 1.2(a)and Section 1.2(b)(the “Closing Payment”). 1 - ACQUISTION AGREEMENT (b)Manner of Delivery of Shares.At the Closing, Seller shall deliver to Purchaser certificates evidencing the Shares duly endorsed or accompanied by valid stock powers duly executed in proper form for transfer. Section 1.4Time and Place of Closing.The closing of the Acquisition (the “Closing”) shall take place at the offices of White & Lee, LLP, 805 S.W. Broadway, Suite 2440, Portland, OR 97205, as soon as reasonably practicable following satisfaction of the conditions set forth in Article V of this Agreement.The date the Closing occurs is herein referred to as the “Closing Date.” ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER Seller represents and warrants to Purchaser that the statements contained in this Article IIare true and correct, except as set forth in the disclosure schedule attached hereto (the“Disclosure Schedule”), each of which disclosures, in order to be effective, shall clearly reference the appropriate section and, if applicable, subsection of this Article II to which it relates and each of which disclosures shall be deemed to be incorporated by reference into the representations and warranties made in the appropriate section or subsection of this Article II; provided, however, given that the primary principal of Purchaser, A. Mark Walter (“Walter”), has been the president of the Company since July of 2005, Seller shall not be in breach of any representation or warranty in this Agreement for any provision that Walter, or any of the managers of the Company, knows or reasonably should know is inaccurate or incomplete. Section 2.1 Organization of Company.The Company is a corporation duly organized, validly existing and in good standing, under the laws of the State of Oregon and has full corporate power and authority to own or lease all of its respective properties and assets and to carry on the Business as it is now being conducted.Seller has delivered to Purchaser a complete and correct copy of its articles of incorporation, bylaws and any other of its organizational documents.Such organizational documents are in full force and effect and the Company is not in violation of any provision thereof. Section 2.2Authorization of Transaction.Seller and the Company have full power and authority to perform their or its respective obligations hereunder.This Agreement and the agreement, instruments and certificates executed pursuant thereto constitute valid and legally binding obligations of Seller, enforceable in accordance with its respective terms and conditions.The Disclosure Schedule sets forth all known notices, filings, authorizations, consents, or approvals needed from any government or governmental agency or “Third Party” to consummate the transactions contemplated by this Agreement (“Third Party Consents”). Section 2.3Noncontravention.To Seller’s knowledge, neither the execution and the delivery of this Agreement, nor the consummation of the transactions contemplated hereby, will: (i)violate or conflict with any constitution, statute, regulation, rule, injunction, judgment, Order, decree, ruling, charge, or other restriction of any government, governmental agency, or court, (ii)violate any provision of the articles of incorporation or bylaws of the Seller or of the Company, (iii)constitute a material violation or breach of, or conflict with, or constitute or create a default under (with or without notice or the lapse of time or both), or result in or give to any Person any right of termination, cancellation, acceleration or modification in or with respect to, any agreement or instrument to which Seller or the Company are a party, by which any of the Shares or any property of the Company is bound, or to which Seller or the Company or any of the Shares or such property is subject, or (iv)result in the creation or imposition of any Encumbrance upon the Shares or any property of the Company.No Action, suit, or Proceeding is pending before any court or quasi-judicial or administrative agency of any federal, state, provincial, local, or foreign jurisdiction or before any arbitrator wherein an unfavorable injunction, judgment, Order, decree, ruling, or charge would (i)prevent consummation of any of the transactions contemplated by this Agreement, (ii)cause any of the transactions contemplated by this Agreement to be rescinded following consummation, (iii)affect adversely the right of Purchaser to own the Shares and to control the Company, or (iv)have a Material Adverse Effect on the Company. 2 - ACQUISTION AGREEMENT Section 2.4Broker’s Fees.Neither the Company nor Purchaser will have any liability or obligation to pay any fees or commissions to any broker, finder, or agent engaged by Seller or its Affiliates (excluding the Company and Purchaser) with respect to the transactions contemplated by this Agreement. Section 2.5 Capitalization.The authorized capital stock of the Company consists of 500 shares of Common Stock, of which 100 shares of Common Stock are issued and outstanding and held by Seller.All of the issued and outstanding Shares have been duly authorized, are validly issued, fully paid, and non-assessable.There are no outstanding or authorized options, warrants, purchase rights, subscription rights, preemptive rights, conversion rights, exchange rights, or other Contracts or commitments that could require the Company to issue, sell, or otherwise cause to become outstanding any of its capital stock.There are no outstanding or authorized stock appreciation, phantom stock, profit participation, or similar rights with respect to the Company.There are no voting trusts, proxies, or other agreements or understandings with respect to the voting of the capital stock of the Company. Section 2.6 Shares.Seller holds of record and owns beneficially the Shares free and clear of any restrictions on transfer, Taxes, Encumbrances, options, warrants, purchase rights, Contracts, commitments, equities, claims, and demands.Seller is not a party to any option, warrant, purchase right, or other Contract or commitment that could require Seller to sell, transfer, or otherwise dispose of any capital stock of the Company (other than this Agreement).Seller is not a party to any voting trust, proxy, or other agreement or understanding with respect to the voting of any capital stock of the Company.At Closing, the Shares shall constitute all of the issued and outstanding capital stock of the Company, and as a result of this Agreement, Purchaser shall be the record and beneficial owner of all capital stock of the Company, free of all Encumbrances. Section 2.7 Subsidiaries.The Company does not control directly or indirectly or have any direct or indirect equity participation in any corporation, partnership, trust, or other business association.The Company does not have any obligation or contractual right to acquire any equity participation in any corporation, partnership, trust, or other business association.The Company is not party to any voting trusts, proxies, or other agreements or understandings with respect to the voting of any capital stock of any other corporation, partnership, trust, or other business association. 3 - ACQUISTION AGREEMENT Section 2.8 Financial Statements.Attached hereto as ExhibitA is a compiled balance sheet, profit and loss statement, and statement of changes in equity dated as of September 29, 2007 and for the nine-month period immediately preceding such date (the“Interim Financial Statements”).The Interim Financial Statements have been prepared in accordance with GAAP applied on a basis consistent with financial statements of previous years and present fairly the assets, liabilities (whether accrued, absolute, contingent or otherwise) and financial condition of the Company as of the date thereof and for the respective period covered thereby.The financial position of the Company at Closing shall not be materially different from what is shown in the Interim Financial Statements. Section 2.9
